Citation Nr: 0948557	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial increased disability evaluation 
in excess of 10 percent for postoperative traumatic arthritis 
of the right knee.  

2.  Entitlement to an initial increased disability evaluation 
in excess of 10 percent for postoperative traumatic arthritis 
of the left knee.  

3.  Entitlement to an initial compensable disability 
evaluation for scar, status post left knee surgeries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to July 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal. 

A hearing was held on June 1, 2009, at Central Office, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  

Subsequent to the June 2008 Supplemental Statement of the 
Case (SSOC), the Veteran submitted additional VA treatment 
records.  The Veteran did not provide a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2009).  The VA treatment records show continued treatment 
for the Veteran's knee disabilities including symptomatology 
of the Veteran's knees and range of motion findings.  
However, the Veteran's complaints of pain and the 
symptomatology of his knees are duplicative of the VA 
treatment records that were considered by the RO.  Indeed, 
the range of motion findings in the new records are no worse 
than the findings already associated with the claims file.  
Lastly, the Board notes that the records contain the results 
of an MRI completed in April 2009.  However, the findings are 
identical to those already considered by the RO.  
Consequently, the Board finds that the VA treatment records 
are duplicative and cumulative of the medical evidence 
considered by the RO.  Therefore, a waiver of initial 
consideration by the agency of original jurisdiction is not 
necessary.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's postoperative traumatic arthritis of the 
right knee is manifested by complaints of pain and, at its 
worst, flexion limited to 120 degrees.  There is normal 
extension, no recurrent subluxation or instability, and no 
ankylosis.    

3.  The Veteran's postoperative traumatic arthritis of the 
left knee is manifested by complaints of pain and, at its 
worst, flexion limited to 118 degrees.  There is normal 
extension, no recurrent subluxation or instability, and no 
ankylosis.  

4.  The Veteran's scar is not raised, not manifested by 
limitation of motion, not painful on examination, and does 
not cover an area of 144 square inches or greater.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater 
than 10 percent for postoperative traumatic arthritis of the 
right knee have not been met.  38 U.S.C.A.  § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2009).

2.  The criteria for an initial disability evaluation greater 
than 10 percent for postoperative traumatic arthritis of the 
left knee have not been met.  38 U.S.C.A.     § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2009).

3.  The criteria for an initial compensable disability 
evaluation for the Veteran's service-connected scar, status 
post left knee surgeries have not been met.               38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, for an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently issued a decision vacating 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific."  Similarly, "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez-
Flores v. Shinseki, No. 08-7150, ---F.3d--- (Fed. Cir. Sept. 
4, 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for postoperative traumatic arthritis, right knee, 
postoperative traumatic arthritis, left knee, and scar, 
status post left knee surgeries.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  The 
Veteran was afforded a hearing on June 1, 2009 and a 
transcript of his testimony from that hearing is in the file 
and has been reviewed.  Moreover, in addition to obtaining 
all relevant medical records, VA afforded the Veteran 
examinations in October 2004 and November 2007 with respect 
to the claims on appeal.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board 
recognizes the Veteran's contentions that the October 2004 
and November 2007 examinations were inadequate.  
Specifically, the Veteran's representative argued that the 
examinations did not discuss DeLuca v. Brown, 8 Vet. App. 202 
(1995) with respect to the Veteran's claims for increased 
initial disability evaluations for his knee disabilities.  
See hearing transcript.  However, upon review of the 
examination reports, the Board finds that they are adequate.  
The examiners conducted physical examinations of the 
Veteran's knees, provided range of motion findings, and 
discussed the Deluca factors, specifically functional loss 
due to pain, weakened movement, and fatigability.  The Board 
acknowledges that the examiners did not note whether the 
claims file was reviewed.  However, the examiners, as noted 
above, described the Veteran's disabilities, performed a 
physical examination and explained the Veteran's 
symptomatology to include whether any instability was 
present.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); see also Snuffer v. Gober, 10 Vet. App. at 403-04 
(holding that review of claims file not required where it 
would not change the objective and dispositive findings made 
during a medical examination).  In addition, although the 
Veteran stated that he has instability and the examiners 
failed to note this, the VA treatment records are completely 
negative for any objective clinical findings of instability 
and there is no medical evidence of record that contradicts 
the examination findings.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  VA has further 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them a statement of the 
case (SOC) and SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown,   8 Vet. App. 202 (1995).  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2009).

The Veteran is currently assigned a 10 percent disability 
evaluation for his postoperative traumatic arthritis of the 
right knee and left knee under Diagnostic Code 5010 which 
states that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected which in this case 
would be Diagnostic Codes 5260 (limitation of flexion of the 
leg) and 5261 (limitation of extension of the leg).  When 
there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is assigned for ankylosis of the knee, favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability is contemplated 
when such impairment is moderate, and a 30 percent disability 
evaluation is warranted when it is severe.

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is assigned for dislocated semilunar cartilage, 
with frequent episodes of "locking" pain, and effusion into 
the joint.

Under Diagnostic Code 5260, a noncompensable disability 
evaluation is assigned when flexion is limited to 60 degrees.  
A 10 percent disability evaluation is assigned when flexion 
is limited to 45 degrees.  A 20 percent disability evaluation 
is warranted when flexion is limited to 30 degrees.  A 30 
percent disability evaluation is warranted when flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when extension is limited to 5 degrees.  A 10 
percent disability evaluation is contemplated for extension 
limited to 10 degrees.  A 20 percent disability evaluation is 
warranted when extension is limited to 15 degrees.  A 30 
percent disability evaluation is warranted when extension is 
limited to 20 degrees.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  A 20 percent disability evaluation is 
warranted for moderate disability, and a 30 percent 
evaluation is warranted for marked disability.

Under Diagnostic Code 5263, a 10 percent disability 
evaluation is warranted for genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weight-bearing 
objectively demonstrated).  

Right Knee

The Veteran asserts that he is entitled to a higher initial 
disability evaluation for his postoperative traumatic 
arthritis of the right knee.  During his June 2009 hearing, 
the Veteran stated that he had problems walking for long 
distance and difficulty squatting.  He also stated that he 
wore a knee brace when he knows he will walk for long periods 
of time.  Furthermore, he explained that he should be 
afforded a separate disability evaluation for instability.    

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to an initial disability evaluation 
in excess of 10 percent for postoperative traumatic arthritis 
of the right knee.  

Initially, for historical purposes, the service treatment 
records show that the Veteran sustained a right patella 
fracture on or about April 1990.  He was treated with 
arthroscopy and debridement of chondromalacia and plica in 
March 1991.  

The Veteran was afforded an examination in October 2004.  The 
Veteran complained of constant pain and a popping sound.  The 
Veteran exhibited flexion from 0 degrees to 124 degrees and 0 
degrees of extension.  The range of motion was affected by 
pain, but not by fatigue, weakness, lack or endurance, or 
incoordination.  There was no ankylosis.  Drawer and 
McMurray's signs were negative.  The right knee x-ray shows 
degenerative changes with narrowing of the joint space with 
marginal spurs and a small amount of effusion.  It was noted 
that the Veteran had degenerative joint disease of the knee 
with a subjective complaint of pain and objective evidence of 
decreased range of motion.  

A January 2006 VA treatment record shows that the Veteran 
complained of bilateral medial joint line pain as well as 
pain on the right side with deep knee bends, stairs, and 
sitting for long periods of time with his knee bent.  He 
reported occasional catching on the right side.  On 
examination of the right knee, there were well healed 
arthroscopic wounds.  There was no effusion.  He had full 
extension to approximately 120 degrees.  The knee was stable 
to varus and valgus stress and the Lachman, anterior and 
posterior drawer tests were negative.  He did have tenderness 
to palpation along the medial joint line and also pain there 
with McMurray testing.  He had positive patellar grind, but 
no patellar apprehension.  The last MRI of the right knee was 
performed in July 2006.  The MRI of the right knee revealed 
prepatellar bursitis and degenerative joint disease.  

A February 2006 VA treatment record revealed that the 
Veteran's symptoms included morning stiffness and difficulty 
with squatting.  He complained of knee aches with cold 
weather and minimal instability.  The Veteran also complained 
of associated crackling of his knees with walking.  He denied 
any knee swelling, rubor, erythema, or infections.  He denied 
use of knee braces.  

A September 2007 VA treatment record noted that the Veteran 
complained of bilateral knee pain, but that the Veteran 
remained very active and continued to work as a systems 
analyst.  He was being treated conservatively for his 
bilateral knee pain and underwent intermittent steroid 
injections.  He was using Celebrex for his pain and reported 
moderate pain relief with the medication.  The right and left 
knee had slight varus alignment.  The Veteran exhibited range 
of motion from 0 to 140 degrees bilaterally and he was stable 
to varus and valgus stressors.  The Drawer's sign was 
negative and the McMurray's sign was negative.  The Veteran 
was also neurovascularly intact.  The x-rays showed some mild 
changes in bilateral knee joints with arthritis.  There were 
no fractures or dislocations.  

The Veteran was afforded another VA examination in November 
2007.  It was noted that the Veteran had been diagnosed with 
postoperative traumatic arthritis of the right knee.  The 
Veteran reported weakness, stiffness, swelling, giving way, 
lack of endurance, and locking.  He did not have heat, 
redness, fatigability, or dislocation.  Due to the condition, 
he had pain in his knee since April 1990.  The pain occurred 
constantly, was localized and was aching and sharp in nature.  
The pain could be elicited by physical activity and comes by 
itself.  On the right knee, there was tenderness.  There was 
no edema, effusion, weakness, redness, heat, guarding of 
movement, or subluxation.  The range of motion of the right 
knee was flexion to 140 degrees and extension to 0 degrees.  
On the right knee, the joint function was additionally 
limited by pain after repetitive use and pain had the major 
functional impact.  The joint function was limited by 10 
degrees.  The joint function on the right knee was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination after repetitive use.  The anterior and 
posterior cruciate ligaments stability test of the right knee 
was within normal limits.  The medial and lateral collateral 
ligaments stability test of the right knee was within normal 
limits.  The medial and lateral meniscus stability test of 
the right knee was within normal limits.  The effect of the 
condition on the Veteran's daily activity was mild.  

First, addressing limited motion, the Board notes that, 
collectively, the aforementioned evidence reveals that the 
Veteran has normal extension, which would not warrant an 
increased disability evaluation under Diagnostic Code 5261.  
The October 2004 VA examination report and the November 2007 
QTC examination report show that the Veteran exhibited 0 
degrees of extension.  Thus, the Veteran does not meet the 
criteria for a noncompensable disability evaluation, much 
less higher, under Diagnostic Code 5261.  The Board also 
finds that the Veteran's disability does not warrant a higher 
evaluation under Diagnostic Code 5260.  Under Diagnostic Code 
5260, flexion of the leg that is limited to 60 degrees, 
warrants a noncompensable disability evaluation.  The October 
2004 VA examination report shows that the Veteran was able to 
flex his right leg to 124 degrees.  The November 2007 QTC 
examination report reveals that the Veteran exhibited flexion 
to 140 degrees, which is considered normal.  In addition, the 
VA treatment records show that the Veteran, at his worst, 
exhibited flexion to 120 degrees.  Thus, as none of the 
objective medical evidence of record reveals that the 
Veteran's flexion is limited to 60 degrees or less, the 
Veteran's flexion does not warrant a noncompensable 
disability evaluation, much less a disability evaluation in 
excess of 10 percent.  See Diagnostic Code 5260.   

Although the Veteran presented with complaints of fatigue, 
pain, and instability, the Board finds that the Veteran is 
not entitled to a higher disability evaluation under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  First, the objective 
medical evidence does not reveal that the Veteran exhibited 
fatigue, weakness, lack of endurance, or incoordination upon 
repetitive use of the right knee.  Although the October 2004 
VA examination and the November 2007 QTC examination shows 
that the Veteran's range of motion was limited by 10 degrees 
due to pain, the Board finds that the Veteran's current 
disability evaluation of 10 percent takes into account the 
Veteran's complaints of pain and limitation of motion.  See 
Diagnostic Code 5003.   Therefore, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 10 percent.  

Furthermore, regarding the issue of entitlement to a separate 
evaluation, the Board acknowledges the provisions of VA 
General Counsel opinion 23-97 (VAOPGCPREC 23-97).  The 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  In the present case, however, a separate 
evaluation under Diagnostic Code 5257 is not appropriate.  
Although the Veteran has reported instability, the medical 
evidence shows otherwise.  Indeed, there is no objective 
clinical evidence of any subluxation or lateral instability 
of the right knee to warrant application of Diagnostic Code 
5257.  The October 2004 and November 2007 examination reports 
do not show any findings of subluxation or instability of the 
right knee.  The McMurray's sign and Lachman's sign, which 
are indicators of instability, were negative.  In addition, 
the VA treatment records consistently show that the Veteran's 
valgus and varus stress testing were negative for 
instability.  Therefore, there is no objective clinical 
evidence of the presence of subluxation or instability of the 
right knee and, consequently, Diagnostic Code 5257 is not for 
application.    

The Board also considered the other Diagnostic Codes 
pertaining to knee disabilities.  There is no evidence of 
ankylosis of the right knee (either favorable or unfavorable) 
to warrant application of Diagnostic Code 5256.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  The medical evidence of record shows that the 
Veteran is able to move his right knee joint and, therefore 
by definition, the knee is not immobile.  There is also no 
evidence of malunion or nonunion of the tibia and fibula to 
warrant a disability evaluation under Diagnostic Code 5262 
for impairment of the tibia and fibula.  Further, there is no 
evidence of genu recurvatum.  See Diagnostic Code 5263.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  
Additionally, there is no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, to warrant a rating under Diagnostic 
Code 5258, or removal of the semilunar cartilage, to warrant 
an increased evaluation under Diagnostic Code 5259.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

In light of the above, the Board finds that the Veteran's 
present impairment of the right knee does not suggest that he 
has sufficient symptomatology to warrant a disability 
evaluation in excess of 10 percent.  Accordingly, the Board 
finds that the 10 percent evaluation assigned for the 
Veteran's right knee disability accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected knee disabilities is inadequate.  The Board further 
observes that, even if the available schedular evaluation for 
the disability is inadequate (which it manifestly is not), 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.  Further, the record does not 
show that the Veteran has required frequent hospitalizations 
for his service-connected disability.  In addition, there is 
nothing in the record which suggests that the above condition 
markedly impacted the Veteran's ability to work.  It is 
undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds 
that the criteria for submission for assignment of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
the assignment of an initial increased disability evaluation 
for the Veteran's service-connected postoperative traumatic 
arthritis of the right knee.  As a preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




Left Knee

Similar to the above, the Veteran contends that his current 
left knee disability is more severe than currently evaluated.  
Specifically, the Veteran contends that his knee should be 
granted a separate evaluation for instability due to his 
history of a patellectomy.  

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to an initial disability evaluation 
in excess of 10 percent for postoperative traumatic arthritis 
of the left knee.  

Initially, for historical purposes, the evidence shows that 
the Veteran sustained a left patella fracture in April 1990 
and underwent debridement and repair in April 1990, 
realignment of the left extensor mechanism in March 1991, and 
left partial patellectomy in September 1992.  

The October 2004 VA examination noted that the Veteran had 
constant pain and a popping sound in the knee.  The ache was 
constant and the Veteran took Celebrex.  It was noted that 
the Veteran did not have prosthetic implants and the Veteran 
could not run.  The Veteran displayed 0 degrees to 118 
degrees of flexion and 0 degrees of extension.  The range of 
motion was affected by pain, but not by fatigue, weakness, 
lack of endurance, or incoordination.  There was no 
ankylosis.  Drawer and McMurray's signs were negative.  There 
was crepitus of the left knee.  It was noted that the left 
knee showed degenerative changes with narrowing of the joint 
space with marginal spurs and loose bodies in the joint space 
and effusion.  

A January 2006 VA treatment record shows that the Veteran 
complained of bilateral medial joint line pain as well as 
pain on the right side with deep knee bends, stairs, and 
sitting for long periods of time with his knee bent.  He 
reported occasional catching on the right side.  He reported 
that his left knee has not been very painful.  On 
examination, his left knee revealed a well healed surgical 
incision wound anteriorly.  There was no patella present on 
the left side.  The knee was stable to varus and valgus 
stress.  He had negative anterior and posterior drawer tests 
and negative Lachman's.  The pain was also on the medial 
joint line on palpation.  The MRI was not new, but performed 
on July 2006.  The MRI of the left knee was essentially a 
normal study.  There were no meniscal tears or ligamentous 
injuries noted in either knee.  

A February 2006 VA treatment record revealed that the 
Veteran's symptoms included morning stiffness and difficulty 
with squatting.  He complained of knee aches with cold 
weather and minimal instability.  There was associated 
crackling of his knees with walking.  He denied any knee 
swelling, rubor, erythema, or infections.  He denied use of 
knee braces.  

A September 2007 VA treatment record noted that the Veteran 
complained of bilateral knee pain.  It was noted that the 
Veteran remained very active and continued to work as a 
systems analyst.  He was being treated conservatively for his 
bilateral knee pain and undergoing intermittent steroid 
injections.  He was using Celebrex for his pain and reported 
moderate pain relief with the medication.  The right and left 
knee had slight varus alignment.  The range of motion was 0 
to 140 degrees bilaterally and he was stable to varus and 
valgus stressors.  There was a negative Drawer's sign and 
negative McMurray's sign.  The Veteran was neurovascularly 
intact.  The x-rays showed some mild changes in bilateral 
knee joints with arthritis.  There were no fractures or 
dislocations.  There was a patellectomy on the left.  

The Veteran was afforded an additional examination in 
November 2007.  The Veteran reported that he suffered from 
weakness, stiffness, swelling, giving way, lack of endurance, 
and locking.  He did not have heat, redness, fatigability, or 
dislocation.  He stated that due to his disability, he had 
pain located at his knees which occurred constantly.  The 
characteristic of the pain was aching and sharp.  From 1 to 
10, the pain level was at 8.  The pain could be elicited by 
physical activity and could come by itself.  On the left 
knee, there was tenderness.  There was no edema, effusion, 
weakness, redness, heat, guarding of movement or subluxation.  
Examination of the left knee revealed no locking pain, genu 
recurvatum, or crepitus.  The range of motion of the left 
knee was flexion to 140 degrees and extension to 0 degrees.  
On the left, the joint function was additionally limited by 
pain after repetitive use with pain as the major functional 
impact.  The joint function of the left knee was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination after repetitive use.  The joint function 
was limited by 10 degrees.  The anterior and posterior 
cruciate ligaments stability of the left knee was within 
normal limits.  The medial and lateral collateral ligaments 
stability test of the left knee was within normal limits.  
The medial and lateral meniscus test of the left knee was 
within normal limits.  The effect of the condition on the 
Veteran's daily activity was mild.  

First, addressing limited motion, the Board notes that the 
aforementioned evidence reveals that the Veteran has normal 
extension, which does not warrant an increased disability 
evaluation under Diagnostic Code 5261.  The October 2004 VA 
examination report and the November 2007 QTC examination 
report show that the Veteran exhibited 0 degrees of 
extension.  Furthermore, the VA treatment records do not 
reveal that the Veteran has extension limited to 5 degrees to 
warrant a noncompensable disability evaluation, much less the 
higher 20 percent disability evaluation.  In addition, the 
Veteran does not warrant an increased disability evaluation 
under Diagnostic Code 5261.  The October 2004 VA examination 
report reveals that the Veteran exhibited 118 degrees of 
flexion and the November 2007 QTC examination report reveals 
that the Veteran could flex to 140 degrees.  Additionally, 
the VA treatment records show that the Veteran, at worst, 
exhibited 130 degrees of flexion.  As such, the objective 
medical evidence does not show that the Veteran meets the 
noncompensable disability evaluation, much less a higher 
disability evaluation of 20 percent under Diagnostic Code 
5261.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  
Although the Veteran presented with complaints of 
instability, incoordination, fatigue, and weakness, the 
objective medical evidence of record consisting of the VA 
treatment records, the October 2004 VA examination report, 
and the November 2007 QTC examination report do not reveal 
any objective clinical findings of instability, 
incoordination, fatigue, or weakness upon repetitive use of 
the left knee.  Although the records do reveal that the 
Veteran's functional loss was impacted by pain, this is 
adequately contemplated by the currently assigned 10 percent 
disability evaluation.  See Diagnostic Code 5003.  As such, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
disability evaluation under these circumstances.

With respect to the issue of entitlement to a separate 
disability evaluation, the Board acknowledges that a 
claimaint who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97, see also 
VAOPGCPREC 9-98.  In the present case, however, a separate 
evaluation under Diagnostic Code 5257 is not appropriate.  
Although the Veteran has reported instability of his left 
knee, as seen in the February 2006 VA treatment record, the 
objective medical evidence shows otherwise.  The November 
2007 QTC examination report noted that there was no evidence 
of locking pain or instability.  Further, although the 
October 2004 examination report did not specifically note the 
presence or absence of instability, the examiner noted that 
the Drawer and McMurray's signs, used to indicate 
instability, were negative.  Moreover, the VA treatment 
records consistently show that the Veteran's knee has been 
stable upon varus and valgus stress tests.  As such, the 
Board finds that a separate disability evaluation for 
instability of the left knee is not warranted.  See 
Diagnostic Code 5257.

The Board does recognize that the Veteran has a history of 
persistent subluxation of the patella of the left knee.  See 
January 1993 private treatment record.  However, the current 
medical evidence of record since the effective date of the 
grant of service connection does not reveal any findings of 
subluxation.  The VA treatment records consistently show that 
the Veteran's knee has been stable upon varus and valgus 
stress testing.  Furthermore, the November 2007 VA 
examination report noted that the Veteran did not have any 
subluxation.  As such, there is no evidence of recurrent 
subluxation to warrant application of Diagnostic Code 5257.     

 The Board has also considered the other Diagnostic Codes 
pertaining to knee disabilities.  First, there is no evidence 
of ankylosis of the left knee (either favorable or 
unfavorable) to warrant application of Diagnostic Code 5256.  
There is also no evidence of malunion or nonunion of the 
tibia and fibula to warrant a disability evaluation under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
There is also no evidence of genu recurvatum.  See Diagnostic 
Code 5263.  Additionally, there is no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, to warrant a disability 
evaluation under Diagnostic Code 5258, or removal of the 
semilunar cartilage, to warrant a disability evaluation under 
Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5259.

In addition, the Board observes that the Veteran submitted 
documentation of the proposed rules to the Federal Register 
during his hearing.  The proposed rules noted consideration 
of a separate diagnostic code for removal of the patella of 
the knee.  However, the Board notes that these were proposed 
rules and that the current rating schedule for knee and leg 
disabilities does not contain any rating code that 
specifically pertains to the removal of the patella.  The 
Board must abide by the VA regulations when rating a 
disability, not the proposed revisions to the current rating 
schedule.  The Veteran has stated that he has been told that 
he will likely require a total knee replacement in the 
future.  However, the Board notes that although the Veteran 
may at some point in the future require a total knee 
replacement, his current disability evaluation is not meant 
to compensate for that.  In the event that this occurs, he is 
encouraged to file another claim for an increased disability 
evaluation.  Only then will VA adjudicators and the Board be 
able to accurately assess the status of his knee disability.  
There is no legal basis for assigning a higher disability 
evaluation merely based on conjecture regarding future 
surgeries.  

In light of the above, the Board finds that the Veteran's 
present impairment of the left knee does not suggest that he 
has sufficient symptomatology to warrant a disability 
evaluation in excess of 10 percent.  Accordingly, the Board 
finds that the 10 percent evaluation assigned for the 
Veteran's left knee disability accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered referral for extra-schedular 
consideration.  See Thun v. Peake, 22 Vet App 111 (2008).  
The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected knee disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's symptoms with the established criteria found 
in the rating schedule for knee disorders shows that the 
rating criteria reasonably describe ratings for knee 
disorders, but the Veteran simply does not exhibit those 
symptoms.  The Board further observes that, even if the 
available schedular evaluation for the disability is 
inadequate (which it manifestly is not), there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.  Further, the record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected disability.  In addition, there is nothing in the 
record which suggests that the above condition markedly 
impacted the Veteran's ability to work.  It is undisputed 
that this disability affects employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds 
that the criteria for submission for assignment of extra-
schedular ratings pursuant to 38 C.F.R.                 § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
the assignment of an initial increased disability evaluation 
for the Veteran's service-connected for postoperative 
traumatic arthritis of the left knee.  As a preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Scar

The Veteran contends that his service-connected scar status 
post left knee surgeries 
warrants an initial compensable disability evaluation.  
During the June 2009 hearing, the Veteran reported that his 
scar was tender when twisted.    

The rating criteria for scars, other than the head, face or 
neck, provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2009).  Superficial scars that 
do not cause limited motion warrant a 10 percent evaluation 
if they involve an area or areas of 144 square inches (929 
sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2009).  Scars that are deep or that cause limited motion 
warrant a 10 percent evaluation if the area or areas of 
involvement exceeds 6 square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2009).  The criteria continue 
to provide that scars are otherwise rated based on limitation 
of function of affected part pursuant to Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).

In considering all of the evidence under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable disability 
evaluation for his scar.  

The VA treatment records are negative for any treatment, 
findings, notations or documentation regarding the Veteran's 
service-connected scar.  

The October 2004 VA examination report reveals that there was 
a scar on the left knee.  It was an 18.5 cm linear scar.  It 
was nontender and hypopigmented.  

The November 2007 VA examination report reveals a level scar 
present at the left knee measuring about 17 cm by .25 cm.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  

Based on the foregoing evidence, the Board finds that the 
criteria has not been met for a compensable disability 
evaluation for the Veteran's scar.  The scar is not sensitive 
or tender to the touch.  Similarly, there is no evidence that 
the scar is unstable and no findings of tissue damage or 
functional impairment.  The Board acknowledges that the 
Veteran testified during his hearing that the scar was 
tender, particularly when twisted.  However, there is no 
objective evidence of the tenderness or pain upon 
examination.  As noted previously, the Veteran's scar was 
evaluated during the October 2004 and November 2007 
examinations and both examiners noted that the Veteran's scar 
was not tender to the touch.  In light of the above, the 
Board finds that the evidence does not allow for a 
compensable disability evaluation for the entirety of the 
rating period on appeal and, therefore, there is no basis for 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered referral for extra-schedular 
consideration.  See Thun v. Peake, 22 Vet App 111 (2008).  
The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected knee disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's symptoms with the established criteria found 
in the rating schedule for scars shows that the rating 
criteria reasonably describe ratings for scars, but the 
Veteran simply does not exhibit those symptoms.  Therefore, 
the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
the assignment of a compensable disability evaluation for 
scar, status post left knee surgeries.  As a preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial increased disability evaluation in 
excess of 10 percent for postoperative traumatic arthritis of 
the right knee is denied.  

Entitlement to an initial increased disability evaluation in 
excess of 10 percent for postoperative traumatic arthritis of 
the left knee is denied.  

Entitlement to an initial compensable disability evaluation 
for scar, status post left knee surgeries is denied.  





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


